Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 10-17, 22-24 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Innovation and Immersion: Escape from Gringotts (https://www.fxguide.com/fxfeatured/innovation-and-Immersion-escape-from-gringotts/) .
Regarding claim 1, Innovation and Immersion: Escape from Gringotts teaches a mixed reality system comprising: an environment model hosted on a computing device, including data corresponding to a physical environment and a virtual environment, wherein the environmental model replicates a mixed reality environment (e.g. “Once the ride was nearly built,” adds Shaw, “Thierry could view our media from the actual vehicle and make final tweaks. In particular, we could make sure the digital environment at the edge of the screens blended seamlessly into the physical sets. We had a NUKE station networked into the playback servers so Milos could make grading adjustments and see the results immediately. Sitting on a catwalk 50 feet up in a hardhat, was slightly outside his usual working environment. Nothing compares to the first time riding it with everything working though,” concludes Shaw. “Feeling the movements of the cart timed exactly to the on-screen action, with heat, water, fog and surround audio was an incredible experience”- (Section: “Testing”); and To conceptualize and begin building the ride experience, Universal Creative hired Harry Potter production designer Stuart Craig, relying on his expertise and those in his art department – many of whom had also worked on the films. “They did extensive concept art and clay sculpts of both the physical sets and the digital environments which was really useful to see how they fit together,” explains Shaw. “We scanned a lot of the sculpts which were then used both by The Third Floor in LA to previs the ride, and Universal’s scenic vendor as guides for the full scale build. It meant we were all working off the same data, and could be 
a physical article module that generates a physical article within the physical environment; and a mixed reality display that displays a virtual article within the virtual environment, wherein an actuation of the physical article and an actuation of the virtual article are correlated with one another based on the environment model, wherein the physical environment and virtual environment are configured to be viewed together through the mixed reality display (e.g. Escape from Gringotts uses speakers, heaters and smoke with timing/proximity sensors to maximize mixed reality effects. For example when the virtual dragon breathes fire, riders feel physical heat provided by heaters and see physical smoke provided by a smoke machine (YouTube timestamp: 13:00-13:30).
One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems are discussing the same rollercoaster ride.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Innovation and Immersion: Escape from Gringotts with the features of heaters as taught by Universal’s Harry Potter Escape from Gringotts Rollercoaster. The motivation would have been these two different websites describe the same rollercoaster ride “Escape from Gringotts” at Universal Studios Theme Parks.
Regarding claim 2, see the rejection of claim 1 above. Escape from Gringotts further teaches a motion determination module that determines and tracks a position of an object within the physical environment, and at least one of the actuation of the 
Regarding claim 3, see the rejection of claim 1 above. Escape from Gringotts further teaches wherein information related to the physical article is presented together with the virtual article in the virtual environment (e.g. Escape from Gringotts uses speakers, heaters and smoke with timing/proximity sensors to maximize mixed reality effects. For example when the virtual dragon breathes fire, riders feel physical heat provided by heaters and see physical smoke provided by a smoke machine (YouTube timestamp: 13:00-13:30; and Section: “Planning the Ride”).
Regarding claim 4, see the rejection of claim 1 above. Escape from Gringotts further teaches wherein the physical article and the virtual article are presented such that the physical article is presented as a consequence of the virtual article (e.g. physical heaters activated when virtual dragon breaths fire (YouTube timestamp: 13:00-13:20). Since the claim states “or”, only one condition needs to be met.
Regarding claim 5, see the rejection of claim 1 above. Escape from Gringotts further teaches wherein an attribute of one of the physical article or the virtual article is updated based on an attribute of the other of the physical article or the virtual article (e.g. Escape from Gringotts uses speakers, heaters and smoke with timing/proximity sensors to maximize mixed reality effects. For example when the virtual dragon breathes fire, riders feel physical heat provided by heaters and see physical smoke provided by a smoke machine (YouTube timestamp: 13:00-13:30; and Section: “Planning the Ride”).
Regarding claim 6, see the rejection of claim 2 above. Escape from Gringotts further teaches wherein a motion of the virtual article is correlated with a motion of the object (e.g. Wi-Fi and proximity sensors determine car location (YouTube timestamp: 10:15-10:50).
Regarding claim 7, see the rejection of claim 1 above. Escape from Gringotts further teaches wherein an attribute of the physical article or an attribute of the virtual article is correlated with a trigger that affects another attribute of the other of the physical article or the virtual article (e.g. Wi-Fi and proximity sensors determine car location (YouTube timestamp: 10:15-10:50); speakers, heaters and smoke with timing/proximity sensors to maximize mixed reality effects. For example when the virtual dragon breathes fire, riders feel physical heat provided by heaters and see physical smoke provided by a smoke machine (YouTube timestamp: 13:00-13:30; and Section: “Planning the Ride”)).
Regarding claim 8, see the rejection of claim 7 above. Escape from Gringotts further teaches wherein the trigger comprises an input from a sensor (e.g. Wi-Fi and proximity sensors determine car location (YouTube timestamp: 10:15-10:50); speakers, heaters and smoke with timing/proximity sensors to maximize mixed reality effects. For example when the virtual dragon breathes fire, riders feel physical heat provided by heaters and see physical smoke provided by a smoke machine (YouTube timestamp: 13:00-13:30; and Section: “Planning the Ride”)).
Regarding claim 10, see the rejection of claim 7 above. Escape from Gringotts further teaches wherein the attribute of the physical article or the attribute of the virtual article is a position (e.g. Wi-Fi and proximity sensors determine car location (YouTube timestamp: 10:15-10:50); speakers, heaters and smoke with timing/proximity sensors to maximize mixed reality effects. For example when the virtual dragon breathes fire, riders feel physical heat provided by heaters and see physical smoke provided by a smoke machine (YouTube timestamp: 13:00-13:30; and Section: “Planning the Ride”)).
Regarding claim 11, see the rejection of claim 7 above. Escape from Gringotts further teaches wherein the trigger is predetermined (e.g. Wi-Fi and proximity sensors determine car location (YouTube timestamp: 10:15-10:50); speakers, heaters and smoke with timing/proximity sensors to maximize mixed reality effects. For example when the virtual dragon breathes fire, riders feel physical heat provided by heaters and see physical smoke provided by a smoke machine (YouTube timestamp: 13:00-13:30; and Section: “Planning the Ride”)).
Regarding claim 12, see the rejection of claim 11 above. Escape from Gringotts further teaches wherein the trigger comprises one of a script, timing, or choreography (e.g. Wi-Fi and proximity sensors determine car location (YouTube timestamp: 10:15-10:50); speakers, heaters and smoke with timing/proximity sensors to maximize mixed reality effects. For example when the virtual dragon breathes fire, riders feel physical heat provided by heaters and see physical smoke provided by a smoke machine (YouTube timestamp: 13:00-13:30; and Section: “Planning the Ride”)).
Regarding claim 13, see the rejection of claim 2 above. Escape from Gringotts further teaches wherein the object is associated with a person such that the virtual article is varied based on changes in a position of the person (e.g. distorted virtual image based on train position or viewing position of the rider- YouTube timestamp: 10:50-11:15).
Regarding claim 14, see the rejection of claim 13 above. Escape from Gringotts further teaches where the position of the virtual article is updated based on the updated position of the person (e.g. distorted virtual image based on train position or viewing position of the rider- YouTube timestamp: 10:50-11:15).
Regarding claim 15, see the rejection of claim 1 above. Escape from Gringotts further teaches wherein one of the virtual article or the physical article affects the display of the other of the virtual article or the physical article (e.g. distorted virtual image based on train position or viewing position of the rider- YouTube timestamp: 10:50-11:15; and also speakers, heaters and timing/proximity sensors are used to maximize mixed reality effects. For example when the virtual dragon breathes fire, riders feel physical heat provided by heaters (YouTube timestamp: 10:15-13:20).
Regarding claim 16, see the rejection of claim 2 above. Escape from Gringotts further teaches wherein the object includes a remote computing device that enables the motion determination module to track a position of the remote computing device, and rendering of the virtual article is correlated to the position of the remote computing device (e.g. Wi-Fi and proximity sensors determine car location (YouTube timestamp: 10:15-10:50).
Regarding claim 17, see the rejection of claim 16 above. Escape from Gringotts further teaches wherein the remote computing device displays the physical article in response to the actuation of the virtual article, and a position of the physical article and a position of the virtual article are correlated with one another (e.g. Escape from Gringotts uses distorted virtual images based on train position or viewing position of the rider- YouTube timestamp: 10:50-11:15; and speakers, heaters and timing/proximity sensors to maximize mixed reality effects. For example when the virtual dragon breathes fire, riders feel physical heat provided by heaters (YouTube timestamp: 10:15-13:20).
Regarding claim 22, see the rejection of claim 1 above. Escape from Gringotts further teaches wherein the environment model tracks a state change of the physical article and a state change of the virtual article and updates the actuation of the physical article and the virtual article based on the state changes (e.g. Escape from Gringotts uses distorted virtual images based on train position or viewing position of the rider- YouTube timestamp: 10:50-11:15; and speakers, heaters and timing/proximity sensors to maximize mixed reality effects. For example when the virtual dragon breathes fire, riders feel physical heat provided by heaters (YouTube timestamp: 10:15-13:20).
Claim(s) 23 recite(s) similar limitations as claim(s) 1 and 17 above, but in method form. Therefore, the same rationale used in regards to claim(s) 1 and 17 is/are incorporated herein. Furthermore, Escape from Gringotts teaches a method to carry out the invention (YouTube timestamp: 7:40-8:15).
Regarding claim 24, see the rejection of claim 23 above. Escape from Gringotts further teaches mapping a performance area associated with the mixed reality environment (e.g. Escape from Gringotts uses distorted virtual images based on train position or viewing position of the rider- YouTube timestamp: 10:50-11:15).
Regarding claim 26, see the rejection of claim 23 above. Escape from Gringotts further teaches wherein the position of the physical article is correlated to the position of the virtual article (e.g. distorted virtual images based on train position or viewing position of the rider- YouTube timestamp: 10:50-11:15; and speakers, heaters and timing/proximity sensors to maximize mixed reality effects. For example when the virtual dragon breathes fire, riders feel physical heat provided by heaters- YouTube timestamp: 10:15-13:20).
Regarding claim 27, see the rejection of claim 23 above. Escape from Gringotts further teaches wherein the physical article and the virtual article appear in a mixed reality display to be combined in the performance area (e.g. distorted virtual images based on train position or viewing position of the rider- YouTube timestamp: 10:50-11:15; and speakers, heaters and timing/proximity sensors to maximize mixed reality effects. For example when the virtual dragon breathes fire, riders feel physical heat provided by heaters- YouTube timestamp: 10:15-13:20); and To conceptualize and begin building the ride experience, Universal Creative hired Harry Potter production designer Stuart Craig, relying on his expertise and those in his art department – many of whom had also worked on the films. “They did extensive concept art and clay sculpts of both the physical sets and the digital environments which was really useful to see how they fit together,” explains Shaw. “We scanned a lot of the sculpts which were then used both by The Third Floor in LA to previs the ride, and Universal’s scenic vendor as guides for the full scale build. It meant we were all working off the same data, and could be confident that the blend between digital environments and physical set surrounds would be seamless.” - (Section: “Planning the Ride”).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Innovation and Immersion: Escape from Gringotts (https://www.fxguide.com/fxfeatured/innovation-and-Immersion-escape-from-gringotts/) in view of Universal’s Harry Potter Escape from Gringotts Rollercoaster (hereafter referred to as “Escape from Gringotts”, which opened on July 8, 2014) shown at (https://www.youtube.com/watch?v=NRoZNIBMmVs) as applied to claim 8 above, in view of Jones (US 20190026946 A1).
Regarding claim 9, see the rejection of claim 8 above. As can be seen above, Escape from Gringotts teach(es) all the limitations of claim 9 except wherein the input from the sensor is a user input.
In the same field of rollercoasters, Jones teaches wherein the input from the sensor is a user input (e.g. a ride attraction system includes a track, a bogie coupled to the track and configured to move along the track under artificial power and/or user power, and an attraction controller. The attraction controller is configured to receive location information related to a block zone location of the bogie, provide instructions to at least one locking mechanism coupled to the bogie to cause the at least one locking mechanism to activate based on the location information to cause the bogie to remain in the block zone location, receive input related to one or more actions of the user in the block zone location, and provide instructions to one or both of a track switch controller or a special effects controller based on the input- para. 6). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems are rollercoasters at Universal Studios Theme Park.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Escape from Gringotts with the features of user input as taught by Jones. The motivation would have been to increase the photorealism of the real-world images of the environment and the VR graphical images of the VR scenario 40 (para. 50).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Innovation and Immersion: Escape from Gringotts (https://www.fxguide.com/fxfeatured/innovation-and-Immersion-escape-from-gringotts/) in view of Universal’s Harry Potter Escape from Gringotts Rollercoaster (hereafter referred to as “Escape from Gringotts”, which opened on July 8, 2014) shown at (https://www.youtube.com/watch?v=NRoZNIBMmVs) as applied to claim 17 above, in view of Lee (US 20190355073 A1).
Regarding claim 18, see the rejection of claim 17 above. As can be seen above, Escape from Gringotts teach(es) all the limitations of claim 18 except wherein the remote computing device is in communication with a sensor, the sensor operable by a person to allow the person to select an attribute of the virtual article.
In the same field of VR, Lee teaches wherein the remote computing device is in communication with a sensor, the sensor operable by a person to allow the person to select an attribute of the virtual article (e.g. For example, the information about the virtual effect provided by the virtual environment content requested by the user may include a sound effect, a wind effect, a vibration effect, and a heat effect. In this case, the controller 130 may generate the second user UI 610 including the first icon 611 for selecting all the virtual effects provided by the virtual environment content, and second to fifth icons 612-615 for selecting each of the sound effect, wind effect, vibration effect, and heat effect- para. 125 and fig. 6). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use VR.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Escape from Gringotts with the features of user selected effects as taught by Lee. The motivation would have been to give the user precise timing control and specific effects desired for each situation.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Innovation and Immersion: Escape from Gringotts (https://www.fxguide.com/fxfeatured/innovation-and-Immersion-escape-from-gringotts/) in view of Universal’s Harry Potter Escape from Gringotts Rollercoaster (hereafter referred to as “Escape from Gringotts”, which opened on July 8, 2014) shown at (https://www.youtube.com/watch?v=NRoZNIBMmVs) as applied to claim 1 above, in view of Beckman (US 20180017791 A1).
Regarding claim 19, see the rejection of claim 1 above. As can be seen above, Escape from Gringotts teaches teach(es) all the limitations of claim 19 except wherein the physical article is a subtractive effect that removes one of light, detail, or an object from the physical environment.
In the same field of VR, Beckman teaches wherein the physical article is a subtractive effect that removes one of light or an object from the physical environment (e.g. Proceeding to step 2207, the control unit next determines what light paths in the environment will intersect with the observation focal points, forming an image for the user, or, which would form an image for the user, except that it is blocked by the device or another object, which may then be selectively removed from view through image creation aspects set forth in the present application. (In some embodiments, the sensors and cameras are present outside of the confines of the device, such as by scattering throughout the environment, and wireless communications with the control system, enabling the imaging and rendering of any objects, and removal of any other objects, from view, at the user's selection.) To do so, the control system next recreates the light blocked by those object(s), for example, by transmitting and shifting the perspective of the environment using shifted reality aspects of the present invention, set forth above, or by otherwise generating virtual objects, augmentations or other effects, in step 2209- para. 97). Since the claim states “or”, only one condition needs to be met. One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use VR objects.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Escape from Gringotts with the features of object removal as taught by Beckman. The motivation would have been to give the user a better view of objects for their POV.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Innovation and Immersion: Escape from Gringotts (https://www.fxguide.com/fxfeatured/innovation-and-Immersion-escape-from-gringotts/) in view of Universal’s Harry Potter Escape from Gringotts Rollercoaster (hereafter referred to as “Escape from Gringotts”, which opened on July 8, 2014) shown at (https://www.youtube.com/watch?v=NRoZNIBMmVs) as applied to claim 1 above, in view of Beckman (US 20180017791 A1) as applied to claim 19 above, in view of Wells (US 7305127 B2).
Regarding claim 20, see the rejection of claim 19 above. As can be seen above, Escape from Gringotts as modified by Beckman teach(es) all the limitations of claim 20 except wherein the subtractive effect is a shadow.
In the same field of imaging, Wells teaches wherein the subtractive effect is a shadow (e.g. Likewise, new green and blue values can be calculated for pixels in shadow by multiplying the G and B values by Gratio and Bratio, respectively. The resulting overall object will appear to not have a shadow cast on it. Note that the RGB ratios can be based on RGB values of all pixels in each object, or subsets of the pixels. 
As opposed to removing the shadow, the user can also lighten and darken shadows on an object-by-object basis or in the overall image by adjusting the ratios used to calculate the new RGB values for the shadowed pixels. The user can also be allowed to manipulate the R, G, B, H, S and/or V values of the shadowed object portion of the overall object to further refine the image. The user can also be presented with a screen that shows the identified objects, and the user can select from which objects to remove or alter shadows- col. 14, ll. 45-60). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems edit images.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Escape from Gringotts as modified by Beckman with the features of removing shadows as taught by Wells. The motivation would have been to further refine the image (col. 14, ll. 57).


Claim(s) 21, 25 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Innovation and Immersion: Escape from Gringotts (https://www.fxguide.com/fxfeatured/innovation-and-Immersion-escape-from-gringotts/) in view of Universal’s Harry Potter Escape from Gringotts Rollercoaster (hereafter referred to as “Escape from Gringotts”, which opened on July 8, 2014) shown at (https://www.youtube.com/watch?v=NRoZNIBMmVs) as applied to claim 1 above, in view of Stafford (US 20210065439 A1).
Regarding claim 21, see the rejection of claim 1 above. Escape from Gringotts fails to explicitly teach wherein the physical article is a lighting effect and as the virtual article is activated, the lighting effect illuminates a physical object with real world light corresponding to light that would be generated by the virtual article as if the virtual article were physically generated. 
In the same field of lighting in an AR/VR environment, Stafford teaches wherein the physical article is a lighting effect and as the virtual article is activated, the lighting effect illuminates a physical object with real world light corresponding to light that would be generated by the virtual article as if the virtual article were physically generated. (e.g. Completing the description of FIG. 2, one or more real world light sources 232 such as televisions, lamps, and overhead lights may illuminate the mats 212. The micro-faceted lens array 216 provides an array of light intensity onto the light sensors 218 for various incident angles of light from the source 232. In this way, the light sensors 218 gather light intensity values for various angles of real-world light at each array element. For example, light impinging on a light sensor 218 at an angle of zero (0) degrees to the normal of the light sensor 218 may produce first light intensity value output by the light sensor 218, light impinging on a light sensor 218 at an angle of thirty (30) degrees to the normal in either or both x- and y-dimensions in +/-X & +/-Y directions may produce a different light intensity value output by the light sensor 218, and light impinging on a light sensor 218 at an angle of sixty (60) degrees to normal in either or both +/-X & +/-Y directions may produce still a different light intensity value output by the light sensor 218. The array of light intensity values produced by the array of sensors 218 may also indicate the direction 234 in which real world light impinges on the mat 212. Other aspects of determining light intensity and direction, as well as light temperature/color, will be disclosed below such as in reference to FIGS. 10-12. But as indicated in FIG. 2, the virtual object 210 may be rendered with shading to match the real-world lighting environment by appearing as if illuminated by a light in the real-world location of the real-world light source 232. FIG. 9 discussed further below amplifies this description- para. 57-58). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use lighting effects in a AR/VR environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Escape from Gringotts with the features of real world lighting as taught by Stafford. The motivation would have been realistic representation of virtual objects in an augmented reality (para. 2).
Claim(s) 25 recite(s) similar limitations as claim(s) 21 above, but in method form. Therefore, the same rationale used in regards to claim(s) X is/are incorporated herein. Furthermore, Escape from Gringotts teaches a method to carry out the invention (YouTube timestamp: 7:40-8:15).
Regarding claim 28, Escape from Gringotts as modified by Stafford further teaches a method to generate a mixed reality experience comprising: detecting state information corresponding to a physical light source and a virtual object; based on the state information, actuating a light source to project light on to a location within a physical environment; rendering a virtual object within a virtual environment, wherein the virtual object and the light source correspond to one another; and updating the location of the physical light source based on changes to the virtual object- (Stafford: para. 57-58) and (e.g. Wi-Fi and proximity sensors determine car location (YouTube timestamp: 10:15-10:50); speakers, heaters and smoke with timing/proximity sensors to maximize mixed reality effects. For example when the virtual dragon breathes fire, riders feel physical heat provided by heaters and see physical smoke provided by a smoke machine (YouTube timestamp: 11:00-13:30; and Section: “Planning the Ride”)).
Regarding claim 29, see the rejection of claim 28 above. Escape from Gringotts as modified by Stafford further teaches wherein the light source is selected to be representative of a light emission or light blocking generated by the virtual object as if the virtual object was positioned within the physical environment (Stafford: para. 57-58) and (e.g. Wi-Fi and proximity sensors determine car location (YouTube timestamp: 10:15-10:50); speakers, heaters and smoke with timing/proximity sensors to maximize mixed reality effects. For example when the virtual dragon breathes fire, riders feel physical heat provided by heaters and see physical smoke provided by a smoke machine (YouTube timestamp: 11:00-13:30; and Section: “Planning the Ride”)).
Regarding claim 30, see the rejection of claim 28 above. Escape from Gringotts as modified by Stafford further teaches generating a model of a combined environment, the combined environment including characteristics of the virtual environment and the physical environment (Stafford: para. 57-58) and (e.g. Wi-Fi and proximity sensors determine car location (YouTube timestamp: 10:15-10:50); speakers, heaters and smoke with timing/proximity sensors to maximize mixed reality effects. For example when the virtual dragon breathes fire, riders feel physical heat provided by heaters and see physical smoke provided by a smoke machine (YouTube timestamp: 11:00-13:30; and Section: “Planning the Ride”)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613